The Brown case is not in point because of the different factual situation. The supervisor rejected the claim of appellant, as did the joint board on *Page 933 
rehearing. The cause was appealed to the superior court, where the department's decision was reversed. The department then appealed to this court. This court, after two hearings, in an EnBanc opinion reversed the superior court. Now the department moves to dismiss the appeal. The result will be that the judgment of the superior court must be enforced, and the claim paid. The effect will be that the rule laid down in the superior court becomes the law in this state, in so far as the actions of the department are concerned. Why should the department be allowed to pay a claim which the supreme court of this state has held to be improper?
ROBINSON, J., concurs with SIMPSON, J.